DETAILED ACTION
1.	The communication is in response to the application received 09/27/2021, wherein claims 3-7 are pending and are examined as follows. Note, claims 1-2 have been canceled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
3.	The disclosure is objected to because of the following informalities: ¶0099 Table 1, pg. 22. No. 7 reads “search space i.e. the constraints of each tunable parameter are set initially. The
algorithm will analyses an image with the initial conditions pass it through the pretrained
model trained to identify the generic defects on target calibration sample
surface.”   (Emphasis added). Please update so that is reads clearly. Appropriate correction is required. Examiner respectfully requests Applicant to check the rest of the specification to ensure everything reads clearly.

Drawings
4.	The drawings are objected to because of the following.  Figs. 10-12 and 24-26 are difficult to read. Please update so that the legends, axes labels, text boxes, etc. can be adequately discerned. Fig. 12 also shows the width and depth to be equal to 187.0 μ and 67.4 μ, respectively. It appears this should read 187.0 μm and 67.4 μm. Please update. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili et al. US 2012/0320190 A1, in view of Beach et al. US 11,012,683 B1, hereinafter referred to as Natroshvili and Beach, respectively.
Regarding claim 3, (New) Natroshvili discloses “A method for autocalibration of a computer vision system [See abstract – calibrating a vision system of an object], comprising: placing a test object in an object holder of a computer vision system [Refer to objects which may include markings (i.e. patterns) as per Figs. 1 (¶0055) and 2 (¶0056-0057) to facilitate calibrating the vision system. Although ‘object holder’ is not explicitly referenced, it would be evident that some form of support would be needed for said objects given the BRI of ‘object holder’]; acquiring images of a test object [See for e.g. Figs. 1 and 3, where image sensors 11-14 around the vehicle can acquire images of the plurality of objects. Refer to for e.g. captured images 45 and 46 shown in Figs. 4-5] using the computer vision system and image processing algorithms [Reference image processing unit 10 shown in Fig. 1 and corresponding text which can perform calibration routines for the coupled image sensors via calibration logic]; analyzing the acquired images using trained machine learning algorithms and optimization methods [Although Natroshvili does not use machine learning (ML) algorithms, acquired images in Natroshvili’s vision system can be analyzed via image processing unit 10 as per Fig. 1. An optimization procedure can be also performed (¶0030); hence Natroshvili’s teachings are construed as analogous for calibrating a vision system. For direct ML support, see Beach below], where the optimization process computes a deviation in the processed image with respect to a reference image stored in computer memory [Comparisons between images of different image sensors (one being a reference - ¶0032) are performed by the calibration logic which is utilized by the optimization procedure to enforce a constraint (¶0030) for determining the extrinsic parameters of said image sensors. Also refer to ¶0105 regarding iterative adjustments for reducing residual mismatches between the images]; generating an actuation signal for tuning the vision system parameters [The foregoing is interpreted (given its BRI) to be any satisfied criteria that initiates the calibration logic. As such, see Natrtoshvili’s threshold criteria for checking the positions of the imaging sensors. If differ by more than a threshold, the calibration logic can be construed as being actuated to tune/correct the calibration parameters of the vision system (e.g. ¶0033 and ¶0105)]; setting tunable parameters [Natrtoshvili’s tunable parameters are the adjusted extrinsic and/or intrinsic parameters of the vision system. See ¶0105]; iterating the image acquisition and analysis with all test objects [Iterative adjustments in the extrinsic parameters may be performed by the calibration logic of Natrtoshvili. See ¶0105], automatically training the deep learning model with the results to perform fine tuning of the parameters to ideal settings [Natrtoshvili however does not employ a ML algorithm for calibrating the vision system. See Beach below for support]; and automatically tuning the features to the parameters representing the best possible configuration in comparison with the reference image.”  [Via Natrtoshvili’s methods for converging on optimized extrinsic and/or intrinsic calibration parameters of the vision system, the iterative adjustments allow for reducing the differences between images, i.e. said parameters can be tuned to an optimized configuration (e.g. ¶0105)] Although Natrtoshvili’s methods employ calibration logic that can both quantify and enhance reliability of the calibration process of a vision system (¶0029), the disclosed methods do not rely on a ML algorithm. However, those skilled in the art would recognize that performing a system calibration, such as the one described in Natroshvili for example, can be executed via different approaches, including an ML algorithm (see for e.g. ¶00502 of WO 2020/205655 A1 – PTO 892).  As such, Beach from the same or similar field of endeavor is brought in to provide support regarding the use of neural networks for dynamically calibrating surveillance devices. [See Fig. 1 and associated text, where updated camera parameters can be generated via neural networks. As to training the system, see for e.g. col. 8 lines 3-5 and col. 20 lines 45-50. Accordingly, Beach’s techniques provide for automatic correction of surveillance device miscalibration via deep learning (col. 1 lines 30-35)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Natroshvili for calibrating a vision system to add the teachings of Beach as above that provides a means for automatically correcting for surveillance device miscalibration and/or accounting for environmental factors that can contribute to false detections via a dynamic calibration approach using deep learning; hence, by Beach’s automated methods, the operating costs of the camera can be reduced and a more robust classification of a target of interest can be realized (col. 1 lines 30-62).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Natroshvili, in view of Beach, and in further view of Eicher et al. US 2016/0071023 A1, hereinafter referred to as Eicher.
Regarding claim 4 (New) Natroshvili and Beach teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim however they does not further teach the features of claim 4, i.e. “where the machine learning algorithms are chosen from one or more of a group comprising: (1) genetic algorithms, (2) particle swarm optimization, and (3) gradient descent methods.”  On the other hand, Eicher from the same or similar field of endeavor is found to disclose the foregoing features. [See ¶0054 where the ML model ay be selected from any available ML algorithm. Parameter value searches can be carried out via a gradient descent algorithm, an evolutionary algorithm (e.g. genetic algorithm) and a swarm algorithm (e.g. particle swarm optimization)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration techniques of Natroshvili and Beach to add the teachings of Eicher as above that provides a means for generating launch times of computing instances within a computing service environment using machine learning (abstract).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell US 2011/0103679 A1, hereinafter referred to as Campbell, in view of Beach.
Regarding claim 5 (New) Campbell discloses “A system for autocalibration of a computer vision system [Refer to machine vision inspection system 10 in Fig. 1 for providing optimized lighting between iterative autofocus operations to provide optimal autofocus Z-height precision (abstract)], comprising: a motorized motion control unit, capable of integration with a computer vision environment [See Fig. 2 and for e.g. ¶0031 regarding control system and vision components of said machine vision inspection system] and operatively configured to control the position and features of components of a computer vision system [Refer to ¶0031-0033 regarding controlling the optical assembly along the Z-axis to change the focus of the image captured by the camera system], wherein the components include the object manipulation [Optical assembly above can be moved], lighting and lens components [¶0030-0033 refer to lenses and lighting]; a computing device comprising memory and a processor [See computer system 14 in Fig. 1], further comprising deep-learning [Although not explicitly defined as ‘deep learning’, Campbell’s teachings do address a learn/training mode (e.g. ¶0004) for carrying out the methods described therein. Also see for e.g. ¶0073 for similar support], optimization [Campbell further discloses determining refined (i.e. optimized) light control parameters (abstract). Also see for e.g. ¶0008 for similar support] and image processing algorithms [image processing operations are described in ¶0036], and measurement tool instructions stored in memory which when executed by the processor perform the following steps [See ¶0036]: (i) instruct the motion control unit to make adjustments to the computer vision system components [See Figs. 8A and 8B showing sets of refined lighting autofocus operations during run mode.  Corresponding learn mode operations are illustrated in Figs. 7A-7B. Refined focus lighting curve is shown in Fig. 4], (ii) collect measurements and data of the adjustments and quality of resulting captured images [See refined focus lighting curve in Fig. 4 where the peak  corresponds to the best focus position along the Z-axis (¶0048). Images are captured at each position], (iii) present the data to the deep- learning algorithm to determine and automatically set the optimal component features for vision tuning [Campbell provides an iterative method of focusing and light setting in order to optimize autofocus results (e.g. abstract and ¶0009) using the learn mode operations as shown in Figs. 7A-7B. Also refer to Beach below for additional support]; and a user interface operatively configured to assist a user in viewing and maintaining the motion control unit and computing device.  [See the autofocus video tool user interface in Figs. 6A-6B]  Although Campbell is found to teach and/or suggest the aforementioned features, Beach from the same or similar field of endeavor is brought in to provide additional support for “(iii) present the data to the deep- learning algorithm to determine and automatically set the optimal component features for vision tuning” [See Fig. 1 and associated text, where updated camera parameters can be generated via neural networks. As to training the system, see for e.g. col. 8 lines 3-5 and col. 20 lines 45-50. Accordingly, Beach’s techniques provide for automatic correction of surveillance device miscalibration via deep learning (col. 1 lines 30-35)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques of Campbell to reliably provide the best possible autofocus Z-height precision of a machine vision inspection system, to add the teachings of Beach that employ deep learning to automatically correct surveillance device miscalibration; hence, by Beach’s automated methods, the operating costs of the camera can be reduced and a more robust classification of a target of interest can be realized (col. 1 lines 30-62).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell, in view of Beach, and in further view of Eicher.
Regarding claim 7,  (New) Campbell and Beach teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim, however, they do not disclose  “wherein the optimization techniques may be chosen from a group comprising: (1) genetic algorithms, (2) particle swarm optimization, and (3) gradient descent methods.” On the other hand, Eicher from the same or similar field of endeavor is found to disclose the foregoing features. [See ¶0054 where the ML model ay be selected from any available ML algorithm. Parameter value searches can be carried out via a gradient descent algorithm, an evolutionary algorithm (e.g. genetic algorithm) and a swarm algorithm (e.g. particle swarm optimization)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the calibration techniques of Campbell and Beach to add the teachings of Eicher as above that provides a means for generating launch times of computing instances within a computing service environment using machine learning (abstract).

Allowable Subject Matter
6.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
6. (New) The autocalibration system of claim 5, wherein the component features manipulated and measured to determine automatic recalibration include the position and centering of an object in a vision system workspace, camera exposure time, gain and white balance, lens focal length resolution, zoom and f-stopping, illumination of form factor, direct/diffused light intensity and color.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486